

	

		II

		109th CONGRESS

		1st Session

		S. 1533

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Rockefeller (for

			 himself and Mr. DeWine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide a tax incentive to individuals teaching in elementary and secondary

		  schools located in rural or high unemployment areas and to individuals who

		  achieve certification from the National Board for Professional Teaching

		  Standards, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Incentives to Educate American

			 Children (I Teach) Act of 2005.

		2.Findings and

			 purposes

			(a)FindingsCongress makes the following

			 findings:

				(1)An estimated 2,000,000 new teachers will be

			 needed over the next decade.

				(2)Under the No Child Left Behind Act of 2001,

			 States must recruit qualified teachers by 2006, yet schools in rural areas and

			 public schools with high poverty have trouble attracting and retaining

			 teachers.

				(3)Fourteen percent of America’s school

			 children attend rural schools, and according to the Rural School and Community

			 Trust 2000 report, Why Rural Matters, rural education is crucial

			 or very important to overall education performance in 25 States, so recruitment

			 and retention of teachers is essential.

				(4)A 2000 study by the Education Trust reports

			 that high poverty schools are twice as likely not to have teachers certified in

			 their fields than other schools, which highlights that high poverty schools

			 will need special help to meet the goals of the No Child Left Behind Act of

			 2001.

				(5)The National Board for Professional

			 Teaching Standards was founded in 1987 as a follow up to the landmark 1983

			 report, A Nation at Risk, by the Carnegie Task Force on

			 Teaching. The National Board for Professional Teaching Standards is an

			 independent, nonprofit, and nonpartisan organization the mission of which is to

			 establish high and rigorous standards for what accomplished teachers should

			 know and be able to do.

				(6)Over 16,000 teachers from all 50 States and

			 the District of Columbia have completed certification by the National Board for

			 Professional Teaching Standards, which certification is a rigorous assessment

			 process for teachers.

				(7)Recent data from the Accomplished Teaching

			 Validation Study have demonstrated that teachers who are certified by the

			 National Board for Professional Teaching Standards significantly outperform

			 their peers who are not National Board certified on 11 of 13 key measures of

			 teaching expertise.

				(8)Teacher salaries have remained stagnant

			 over the past decade, according to a study by the National Education

			 Association, and 2/3 of the States do not meet the

			 national average of $40,582 for teacher salaries.

				(b)PurposesThe purposes of this Act are as

			 follows:

				(1)To encourage teachers, through a refundable

			 tax credit, to work in public elementary and secondary schools located in rural

			 areas or schools with high poverty.

				(2)To provide an additional tax credit to

			 teachers who achieve certification from the National Board for Professional

			 Teaching Standards in order to recruit and retain highly qualified teachers in

			 public elementary and secondary schools.

				3.Refundable tax credit

			 for individuals teaching in elementary and secondary schools located in high

			 poverty or rural areas and certified teachers

			(a)In

			 generalSubpart C of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 refundable credits) is amended by redesignating section 36 as section 37 and by

			 inserting after section 35 the following new section:

				

					36.Tax credit for

				individuals teaching in elementary and secondary schools located in high

				poverty or rural areas and certified teachers

						(a)Allowance of

				creditIn the case of an

				eligible teacher, there shall be allowed as a credit against the tax imposed by

				this subtitle for the taxable year an amount equal to the applicable amount for

				the eligible academic year ending during such taxable year.

						(b)Applicable

				amountFor purposes of this

				section—

							(1)Teachers in

				schools in rural areas or schools with high poverty

								(A)In

				generalIn the case of an

				eligible teacher who performs services in a public kindergarten or a public

				elementary or secondary school described in subparagraph (B) during the

				eligible academic year, the applicable amount is $1,000.

								(B)School

				describedA public

				kindergarten or a public elementary or secondary school is described in this

				subparagraph if—

									(i)at least 75 percent of the students

				attending such kindergarten or school receive free or reduced-cost lunches

				under the school lunch program established under the Richard B. Russell

				National School Lunch Act, or

									(ii)such kindergarten or school has a School

				Locale Code of 7 or 8, as determined by the Secretary of Education.

									(2)Certified

				teachersIn the case of an

				eligible teacher who is certified by the National Board for Professional

				Teaching Standards for the eligible academic year, the applicable amount is

				$1,000.

							(3)Certified

				teachers in schools in rural areas or schools with high povertyIn the case of an eligible teacher

				described in paragraphs (1) and (2), the applicable amount is $2,000.

							(c)Eligible

				teacherFor purposes of this

				section, the term eligible teacher means, for any eligible

				academic year, an individual who is a kindergarten through grade 12 classroom

				teacher or instructor in a public kindergarten or a public elementary or

				secondary school on a full-time basis for such eligible academic year.

						(d)Additional

				definitionsFor purposes of

				this section—

							(1)Elementary and

				secondary schoolsThe terms

				elementary school and secondary school have the

				respective meanings given such terms by section 9101 of the

				Elementary and Secondary Education Act of

				1965.

							(2)Eligible

				academic yearThe term

				eligible academic year means any academic year ending in a taxable

				year beginning after December 31,

				2005.

							.

			(b)Conforming

			 amendments

				(1)Paragraph (2) of section 1324(b) of title

			 31, United States Code, is amended by inserting before the period , or

			 from section 36 of such Code.

				(2)The table of sections for subpart C of part

			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended

			 by striking the item relating to section 36 and inserting the following new

			 items:

					

						

							Sec. 36. Tax credit for

				individuals teaching in elementary and secondary schools located in high

				poverty or rural areas and certified teachers.

							Sec. 37. Overpayments of

				tax.

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to academic years ending in taxable years beginning

			 after December 31, 2005.

			

